23 So.3d 855 (2009)
Joseph M. HEWITT, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D09-3546.
District Court of Appeal of Florida, First District.
December 15, 2009.
Joseph M. Hewitt, pro se, Petitioner.
Bill McCollum, Attorney General, and Trisha Meggs Pate, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition for writ of mandamus is granted. The circuit court is directed to hold an evidentiary hearing, if needed, and rule on the pending motion for postconviction relief within 60 days. Although we grant the petition, we withhold the actual issuance of the writ, trusting that it is unnecessary in light of this ruling.
HAWKES, C.J., BENTON and THOMAS, JJ., concur.